Citation Nr: 1039234	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD) and depression.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a dental disability.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In October 2009, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is of 
record.  

A claim for service connection is also considered a claim for VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 
(1993).  In dental claims, the RO adjudicates the claim for 
service connection and the VA Medical Center adjudicates the 
claim for outpatient treatment.  As this matter stems from an 
adverse determination by the RO, the appeal is limited to the 
issue of service connection for a dental disorder.  In the 
September 2004 RO decision, the RO forwarded a copy of that 
decision and the Veteran's claim to the VA Medical Center in 
Houston Texas.  The claim for service connection for a dental 
disorder for obtaining VA outpatient dental treatment is REFERRED 
to the RO for additional referral to the appropriate VA medical 
facility.  See 38 C.F.R. § 17.161

The issues of service connection for renal disease and 
arthritis of multiple joints have been raised by the 
record, during the October 2009 Board hearing, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA must provide an examination when there is (A) competent 
evidence of a current disability that (B) may be associated with 
service, but (C) there is insufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has addressed the appropriate standard to be applied in 
determining whether an examination is warranted under this 
statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  On the other hand, a 
conclusory generalized lay statement suggesting a nexus between a 
current disability and service would not suffice to meet the 
standard of subsection (B), as this would, contrary to the intent 
of Congress, result in medical examinations being "routinely and 
virtually automatically" provided to all veterans claiming 
service connection.  Waters, 601 F.3d at 1278-1279.

The claims file includes competent evidence of current 
psychiatric disabilities, including diagnoses for PTSD and 
depression.  The Veteran claims that his psychiatric disabilities 
are due to trauma experienced during his military service, 
including physical and verbal abuse.  As the Veteran had not been 
afforded a VA examination for these psychiatric disabilities, and 
there is insufficient medical evidence to make a decision on this 
claim, the Board finds that the Veteran must be provided an 
examination.

The claims file includes competent evidence of current 
disabilities of his right shoulder and left knee.  In August 
2009, the Veteran was diagnosed with arthritis of his right 
shoulder.  In addition, the Veteran has been treated at the VA on 
several occasions for arthritic pain in his left knee.  The 
Veteran testified at the October 2009 Board hearing that his 
right shoulder and left knee were injured during in military 
service, or, in the alternative, aggravated during basic 
training.  As there is insufficient medical evidence to make a 
decision on these claims, the Board finds that Veteran must be 
provided an examination for his right shoulder and left knee 
disabilities.

The Veteran claims that his hearing loss and tinnitus are due to 
his exposure to drill sergeants yelling in his ear and using guns 
without ear protection while in service.  The Veteran also 
testified that he has had ringing in his ears and hearing loss 
since service.  In a statement submitted in December 2005, the 
Veteran reported that a hearing test was ordered for him by Dr. 
Yabut, but this hearing test is not included in the claims file.  
As there is insufficient medical evidence to make a decision on 
these claims, the Board finds that Veteran must be provided an 
examination for his hearing loss and tinnitus.

The RO should also attempt to obtain the possible hearing test 
ordered by Dr. Yabut.  The Veteran should be asked to provide 
information as to where the hearing examination was conducted and 
any other information that could assist in obtaining this 
examination.  

As to the issue of direct service connection under 38 C.F.R. § 
3.303, the Veteran appears to be claiming service connection for 
a dental disability for compensation purposes, as he filled out 
the VA Form 21-526 and testified during the Board hearing that 
this his current teeth problems are due to an injury sustained in 
service (the treatment claim has been separately referred to the 
RO).  He testified that he knocked out a tooth when his gun hit 
him in the face during training.  The Veteran said that he was 
not treated following the incident but was given supplies to pack 
the tooth.  The claims file does not contain dental treatment 
records following the Veteran's service.  On remand, the Veteran 
should be asked to provide the names and dates of all dental 
treatment he has received, along with release of medical 
information forms.  An attempt should be made to obtain all 
reported treatment records, including any dental x-rays that may 
be available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical and dental care providers, VA and 
non-VA, which treated the Veteran for his 
teeth/mouth since service.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis or diagnoses corresponding to the 
claimed disorder.  If PTSD is diagnosed, 
the examiner is requested to provide an 
opinion as to whether the PTSD diagnosis is 
based upon a corroborated in-service 
stressor.  For all other diagnoses, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed disorders 
are etiologically related to the Veteran's 
period of active service.  If no Axis I 
diagnoses are rendered, the examiner must 
nevertheless provide an opinion as to 
whether the Veteran's previously treated 
post-service depression was at least as 
likely as not etiologically related to 
service.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  The Veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
shoulder arthritis and left knee 
disability.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide diagnoses 
corresponding to the claimed disorders, if 
any.  For each diagnosed disorder, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disorder is 
etiologically related to the Veteran's 
period of active service.  

The examiner is advised that the Veteran is 
competent to report injuries and symptoms 
in service, regardless of the contents of 
the service treatment records, and that the 
Veteran's reports must be considered.  The 
rationale for any opinions should also be 
provided.

4.  Then, the Veteran should be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss and tinnitus.  The 
examiner must review the claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner, including pure tone threshold and 
Maryland CNC testing, should be performed.  

Based on a review of the claims file, the 
Veteran's reported symptom history, and the 
clinical findings of the examination, the 
examiner is next requested to provide an 
opinion as to whether it at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
bilateral hearing loss and tinnitus are 
etiologically related to a period of active 
duty service.

In offering the above assessments, the 
examiner must specifically acknowledge and 
discuss the Veteran's lay report regarding 
the onset and continuity of his symptoms.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determination of any 
of these claims remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


